Citation Nr: 1822179	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in June 2017; however the record reflects that the hearing was cancelled by the Veteran through his representative in a correspondence dated May 2017.  Thus, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (e) (2017). 


FINDINGS OF FACT

The Veteran's sleep apnea was not shown during active service and is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110,1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent April 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea. 

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317.  In the case at hand, the Veteran has qualifying service under 38 C.F.R. § 3.317(e).

After a review of the evidence of record, the Board finds that service connection for sleep apnea is not warranted. 

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  The Veteran's April 1993 retirement exam was silent for sleep apnea or respiratory complaints.  Additionally, the Veteran's separation physical examination failed to document any complaints of, or observed symptoms related to sleep apnea or any respiratory issues. 

In fact, the post-service evidence does not reflect symptoms related to a sleep disorder for many years after the Veteran left active duty service.  In November 2011, he underwent a sleep study and was diagnosed with sleep apnea.  The Board emphasizes that because the Veteran left active service in 1993, it was not until approximately 18 years later that he was first diagnosed with a sleep disorder.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as sleep apnea, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Veteran testified that he experienced sleep apnea in service and he snored so loudly that he often had to be awakened by others who were trying to sleep.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of obstructive sleep apnea after separation from service as he was not diagnosed with sleep apnea until 18 years later.

Moreover, the Board notes that the Veteran was denied service connection for hypertension in 2011, but he did not mention any sleep apnea symptoms at that time.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the other disability he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had sleep apnea at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

The Board finds that direct service connection for sleep apnea based on exposures during his Gulf War service is also not warranted.  The May 2014 VA examiner determined that sleep impairment, in this particular case, does not appear to related to multisymptom chronic illness of unknown etiology such as chronic fatigue syndrome or fibromyalgia and the Veteran specifically does not meet diagnostic criteria for either of those conditions.  The examiner further noted that obstructive sleep apnea is a disease of known etiology and as such it is not considered attributable to environmental exposure in Southwest Asia (see IOM Gulf War and Health 2010.  Additionally, the record contains no competent medical opinion that supports the Veteran's contention of a direct link between his sleep apnea and his Gulf War service.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty or a service-connected disability, despite his contentions to the contrary.

The Veteran reported in December 2011 that he no long snores with the CPAP and felt much better overall.  The Veteran underwent a VA examination in May 2014 where he described experiencing impaired sleep with excessive daytime sleepiness and stated that he began experiencing symptoms of sleep impairment while in the Marines.  The examiner opined that sleep impairment may be due to multiple etiologies.  In support of his opinion, the examiner noted that a previous medical evaluation in 2011 indicated excessive caffeine use, which can contribute to sleep impairment as well as anxiety and posttraumatic stress disorder.  As discussed above, the examiner opined that the Veteran's sleep impairment did not appear to be related to multisymptom chronic illness of unknown etiology and noted that sleep apnea is a disease of known etiology.  Additionally, given the fact that there is no record of sleep apnea in service, there is no way a VA examiner could render an opinion regarding etiology without an undue amount of speculation.  

The Board notes the November 2013 opinion of the Veteran's private examiner who concluded that the symptoms of sleep apnea that the Veteran exhibited occurred while he was on active duty and due to the abrupt onset of the symptoms in 1990 and 1991, his sleep apnea should be service connected.  However, the examiner's opinion is not based upon medical evidence of record, but on the statements of the Veteran, which the Board finds of limited credibility.  Therefore, the Board gives more probative value to the opinion of the May 2014 VA examiner which points out multiple etiologies for the Veteran's sleep apnea. 

The Board has also considered the statements made by the Veteran, his spouse, and his friend relating his sleep apnea to his active service.  The Veteran contends that he began experiencing symptoms while in service and when he returned home he and his wife slept in separate bedrooms due to his snoring.  The Veteran's friend also reported that the Veteran had to be woken up two or three times a night due to his snoring.  He further noted that sometimes the Veteran would stop breathing for several seconds.  The Federal Circuit has held that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3.d 1372, 1377 (Fed. Cir. 2007). In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his sleep apnea.  See Jandreau, 492 V.3d at 1377, n.4.  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the statements of the Veteran, his wife, and his friend regarding the etiology of his sleep apnea are found to lack competency. 

Finally, to the extent that the Veteran has complained of symptoms that may be considered ancillary to sleep apnea, such as fatigue and insomnia, these symptoms are adequately compensated for under his service-connected acquired psychiatric disorder rating.  As such, he is already being compensated for some of the symptoms he has raised in this appeal.  

Therefore, after a careful review of the entire record, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017).  Therefore, the appeal is denied.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


